Citation Nr: 1429541	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  14-01 628	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 5, 2013, Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder; and denied entitlement to a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel










INTRODUCTION

The moving party was enrolled in the Naval Reserves from July 1973 to November 1974.

This matter is before the Board from the moving party's December 2013 motion that a September 5, 2013, Board decision that denied entitlement to the benefits identified above contained CUE.


FINDINGS OF FACT

1.  On September 5, 2013, the Board issued a decision denying entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder; and entitlement to increased evaluations for instability and limitation of motion of the left knee.

2.  The correct facts, as known at the time, were before the Board in September 2013.

3.  There is no showing that the Board misapplied the law as it existed at the time of the September 2013 determination.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 5, 2013, Board decision, which denied entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder; and entitlement to increased evaluations for instability and limitation of motion of the left knee, on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002); 38 C.F.R. §§ 20.1400-1404 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  Nevertheless, the Board notes that the moving party has been accorded ample opportunity to present his contentions, and there is no indication he has further argument to present.

The moving party has alleged CUE in a September 5, 2013, Board decision that denied entitlement to service connection for a right hand, a right elbow, and bilateral foot disorders, and entitlement to increased evaluations for instability and limitation of motion of the left knee.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2013).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403 (2013).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2013).  Subsequently developed evidence may not be considered in determining whether CUE existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2013).  CUE "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Rule 1403 offers the following examples of situations that are not CUE - (1) Changed diagnosis - A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist - The Secretary's failure to fulfill the duty to assist; (3) Evaluation of evidence - A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in Fugo that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id. at 44.  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2013).

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions, which fail to comply with the requirements set forth in this paragraph, shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, failure to apply the benefit-of- the-doubt or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

In the moving party's December 2013 motion, he asserted that the Board committed CUE in its September 5, 2013, decision in denying service connection for right hand, right elbow and bilateral foot disorders, and increased evaluations for instability and limitation of motion of the left knee.  Specifically, the moving party asserted the following instances of CUE in the September 2013 Board decision.  

First, the moving party stated that the Board acknowledged that additional evidence was received after the issuance of the September 5, 2012 supplemental statement of the case, but found that the evidence was duplicative of evidence of record or irrelevant to his claims on appeal.  The Moving party stated that this evidence included a medical opinion that should have been listed and discussed.  

Second, the moving party stated that the record showed evidence of continuity of symptomatology of gout; however, the Board did not notify him whether the assertions of continuity of symptomatology were considered.  

Third, the moving party stated that the disability evaluations assigned for the left knee are based on a flawed VA examination because the 2507 suggested an answer or limited the field of inquiry, thus preventing the assignment of a diagnostic code that more accurately described his disability (DC 5017).  He stated that the question that the RO presented to the examiner "in the engagement memorandum on the VA original rating for residuals of left knee injury dated September 10, 1991, was flawed."

Fourth, the moving party stated that the September 5, 2013 Board decision contained CUE because the Board "failed in providing VCAA for the claimed condition of individual unemployability."

With regard to the moving party's first assertion, the Board noted in the September 5, 2013 decision that evidence had been received after the issuance of the most recent supplemental statement of the case (SSOC) in September 2012 without a waiver of review by the RO in the first instance.  The Board stated that that a waiver of RO consideration in the first instance was not required because that evidence was duplicative of evidence already of record or irrelevant to the Veteran's claims, citing to 38 C.F.R. § 20.1304(c).  Concerning the moving party's contention that the evidence included a medical opinion that should have been listed and discussed, the Board assumes that he is referring to a June 3, 2011 letter from Patricia Morehart, A.P.N.  However, this letter was received at the RO on June 6, 2011, prior to the issuance of the September 2012 SSOC.  Thus, the Board's determination that this evidence was duplicative of evidence already of record was proper.  Further, to the extent that the moving party maintains that any of the evidence received after the issuance of the September 2012 SSOC was not duplicative or irrelevant to his claims, the Board finds that it is essentially a disagreement with how the Board weighed or evaluated that evidence.  A dispute as to how the Board weighed the evidence cannot constitute CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

With regard to the moving party's second assertion concerning the Board's failure to consider continuity of symptomatology of gout, the September 2013 Board decision specifically considered his contentions of continuity of symptomatology associated with his feet, right elbow, and right hand since service.  See September 5, 2013, Board decision at 11-12.  To the extent that he disagrees with the Board's conclusion, as noted above, non-specific allegations of error, including failure to apply the benefit of the doubt doctrine and failure to follow regulations, are insufficient to satisfy the requirements of CUE.  38 C.F.R. § 20.1404(b).  Further, a dispute as to how the Board weighed the evidence cannot constitute CUE.  

With respect to moving party's third assertion that the disability evaluations assigned for his left knee were based on a flawed VA examination because the 2507 suggested an answer or limited the field of inquiry, the Board notes that he was provided with several VA examinations but did not identify which examination he felt was flawed.  Regardless, a failure in the duty to assist is specifically excluded as a situation to be considered as CUE.  See 38 C.F.R. § 20.1403(d).  

With regard to the moving party's fourth contention that the September 5, 2013 Board decision contained CUE because the Board "failed in providing VCAA for the claimed condition of individual unemployability," again, a failure in the duty to assist is specifically excluded as a situation to be considered as CUE.   See 38 C.F.R. § 20.1403(d).  

In sum, despite the moving party's allegations, the Board specifically considered the applicable law as it pertained to continuity of symptomatology in its September 2013 decision.  To the extent the moving party disagrees with the Board's evaluation of the evidence, or asserts improper notice and/or development, these allegations do not rise to the level of CUE.  Therefore, the facts do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, but for the alleged errors.  38 C.F.R. § 20.1403(c); Russell, supra.

ORDER

A September 5, 2013, Board decision did not contain CUE in determining that entitlement to service connection for right hand, right elbow, and bilateral foot disorders, and entitlement to increased evaluations for instability and limitation of motion of the left knee, was not warranted, and the motion to revise or reverse that decision is denied.

                       ____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



